Citation Nr: 1232502	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to August 1982 and from October 1986 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claim for service connection for right ear hearing loss.  In a June 2007 supplemental statement of the case, the RO reopened and denied the claim for service connection for right ear hearing loss.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

In November 2009, August 2011, and March 2012, the Board remanded this case for further evidentiary development.

While both the Board and the RO have confused the issue of whether or not the claim was reopened by the RO, the fact is that the RO did reopen the claim and provide the Veteran with an audiological examination, and then denied the claim on the merits.  Accordingly, the Board's adjudication of the claim will proceed on that basis.


FINDINGS OF FACT

1.  The May 2004 rating decision that denied service connection for hearing loss was not appealed and is final.

2.  Evidence received since the May 2004 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.

3.  There is no current right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regard to the request to reopen the claim for service connection for right ear hearing loss, the Board is reopening that claim.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the claim for service connection for right ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters in October 2005, March 2006, April 2010, August 2011, and March 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The latter four letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations have been conducted, most recently in April 2008; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners performed all required tests and provided requested opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

The RO denied service connection for hearing loss in May 2004, finding that there was no current right ear hearing loss disability (pursuant to VA regulation) and no evidence of right ear hearing loss in service or a connection between the Veteran's service and his current right ear hearing loss.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In August 2005, the Veteran filed a request to reopen the claim for service connection for right ear hearing loss.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the May 2004 rating decision includes a report of a February 2007 private audiological examination.  The examiner noted the Veteran's report that he was exposed to excessive noise levels in service from gunfire and engine noise from field vehicles.  The examiner noted her review of the Veteran's service records and stated that she found documentation of high frequency hearing loss in both ears while in the service.  The examiner opined that, based on noise exposure and documentation of decreased high frequency hearing threshold levels while in the service, she felt that the Veteran's hearing loss was caused by or was contributed to by his exposure to excessive noise levels while in the military.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran may have had right ear hearing loss while in the service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has current right ear hearing impairment, which he relates to noise exposure in service.

At a VA audiological examination in December 2003, audiometric test results for the right ear were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
0
10
10
15
9
100

At a private audiological examination in February 2007, the examiner noted that pure tone averages were 5 decibels for the right ear, and speech recognition was 96 percent for the right ear using the Maryland CNC Test.

At a VA audiological examination in April 2008, audiometric test results for the right ear were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
5
10
10
25
13
100

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

In a January 2012 statement, the Veteran's representative stated that the Veteran does not appear to suffer from right ear hearing loss.

The Veteran's right ear has never, at any time during the period of claim, demonstrated findings meeting the regulatory definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for right ear hearing loss is not warranted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


